Citation Nr: 0516325	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  04-02 608	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from January 1976 to May 1978.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by the Alaska 
Department of Veterans Affairs (VA) Healthcare System and 
Regional Office (RO).  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has PTSD due to being sexually assaulted during 
service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In the instant case, the veteran's claim 
is being granted.  As such, any deficiencies with regard to 
VCAA are harmless and nonprejudicial.  



Background

The veteran maintains that she was raped during service in 
1977 and that this act resulted in PTSD.  She filed her claim 
for service connection for PTSD in August 2000.  

The veteran had active service from January 1976 to May 1978.  
A review of the service medical records shows that she was 
seen in the mental hygiene clinic for anxiety in February 
1976.  In November 1976, it was noted that the veteran had 
white vaginal discharge.  In December 1976, she was diagnosed 
as having vaginitis.  In April 1977, the veteran indicated 
that she wanted to be evaluated for infertility.  In June 
1977, it was noted that she had been married since October 
1976.  She was provided follow-up care for infertility, but 
her husband still had not given sperm count.  She was 
provided Monistat cream for an infection.  In July 1977, the 
veteran was seen at the mental hygiene clinic for anxiety.  
She reported that she was having difficulty on the job site.  
In addition, she was having anxiety over her inability to 
become pregnant.  The diagnosis was situational anxiety.  In 
October 1977, it was noted that the veteran was very 
depressed due to marital discord and her husband being in a 
mental hospital.  She related that she had always been a 
nervous person.  She had problems with infertility and with 
duties.  She was depressed as a result of physical 
complaints.  The diagnoses were depression and dependent 
personality.  Also, in October 1977, it was noted that the 
veteran was very depressed with multiple personal problems.  
She had missed going to work that morning.  The diagnosis was 
depression.  In November 1977, she reported being run-down 
and nauseous.  In January 1978, it was noted that the veteran 
had a possible miscarriage with complaints of dark discharge 
and severe pain.  In March 1978, the veteran was seen for 
voiding problems.  She indicated that if she did not void, 
she had pressure pain in her bladder.  She was diagnosed as 
having urge/urge incontinence.  Also, in March 1978, the 
veteran complained of abdominal pain and crampy type of pain.  
Abdominal examination revealed that the abdomen was soft and 
non-tender with no masses and no rebound tenderness.  Vaginal 
examination revealed whitish discharge, cervical tenderness, 
Adnexal tenderness, and no palpable masses.  The veteran was 
provided with cream.  Thereafter, also in March 1978, it was 
noted that the veteran had a two-year history of urinary 
tract problems.  She had urgency with voiding into her 
clothes.  If she held urine, she had pressure pain in her 
bladder.  In April 1978, it was noted that the veteran had 
been unable to conceive.  The April 1978 separation 
examination revealed no physical or psychiatric 
abnormalities.  

Service personnel records show that in May 1977, the veteran 
was promoted.  In August 1977, she was rude and her attitude 
was poor toward the troops to include her temper.  The 
veteran responded that she had had problems at home and in 
the future she would try not to bring those problems to work.  
In September 1977, the veteran failed to adequately perform 
her duties.  Subsequently, she was late because of 
transportation problems twice.  

In October 1977, an Enlisted Evaluation Report was completed 
by two of the veteran's supervisors for the period of May to 
October 1977.  The first supervisor concluded that the 
veteran did not perform her duties as required and she needed 
constant supervision and help all the time to complete her 
assigned duties.  She was periodically late for work and did 
not show interest or enthusiasm toward her duties.  Her 
behavior did not meet Army standards because she constantly 
lost her temper and could not be relied on due to her need 
for constant supervision.  She had had several counseling 
sessions in regard to her being late for work.  The other 
supervisor indicated that the veteran performed her assigned 
duty with supervision.  A review of the form shows that the 
first supervisor recommended that the veteran had 
shortcomings in her duty requirements and should not be 
promoted.  However, the other supervisor said that she 
exceeded or met duty requirements and should be promoted with 
her peers.  

In January 1978, the veteran failed to report for morning 
formation.  She stated that she was not sure of when she was 
supposed to report.  In an April 1978 letter, the veteran's 
supervisor (the first one referenced above) stated that 
during the time that he supervised the veteran, from October 
1976 to October 1977, she needed constant supervision to 
ensure that she performed her duties.  Although she had 
sufficient training, she would fail to perform her duties in 
the prescribed manner.  She also displayed an extremely 
negative attitude.  In April 1978, it was recommended that 
the veteran be discharged due to her poor attitude, lack of 
motivation, lack of self-discipline, inability to adapt 
socially or emotionally, and failure to demonstrate promotion 
potential.

Post-service medical records show that the veteran was 
afforded a VA genitourinary examination in March 1995 which 
resulted in a diagnosis of cystocele.  At that time, the 
veteran reported that she had had urinary problems since the 
end of her basic training.  Thereafter, service connection 
was granted for urinary incontinence.  

In August 1999, the veteran was afforded a VA genitourinary 
examination which resulted in a diagnosis of stress 
incontinence and possible interstitial cystitis.  At that 
time, the veteran reported that she started having urine 
leakage during basic training and then began having serious 
problems in 1976-1977.  

In August 2000, correspondence was received from the veteran 
in which she stated that she had psychiatric problems which 
were related to her service-connected genitourinary 
disability.  

In May 1999, the veteran was evaluated by W.M.L. for 
attention-deficit hyperactivity disorder (ADHD) and adult 
attention deficit disorder (ADD).  

In January 2000, the veteran was evaluated by L.C.R., M.D.  
The veteran reported having endured a rape in adolescence.  
She also reported that she left the service because she was 
raped.  Mental status examination resulted in diagnoses of 
ADHD (provisional diagnosis); bipolar disorder II, hypomanic, 
and a personality disorder, not otherwise specified, with 
borderline histrionic traits.  

VA treatment records reveal that in June 2000, the veteran 
stated that she had ADD and bipolar disorder.  In August 
2000, it was noted that prior testing suggested that the 
veteran was a victim of early childhood trauma or adolescent 
trauma.  

In December 2000, the veteran underwent a psychological 
evaluation performed by R.W.O., PhD.  He opined that the 
veteran had ADHD, an adjustment disorder with anxiety, and a 
personality disorder not otherwise specified with borderline 
histrionic features.  

In a January 2001 letter, the veteran's VA clinical 
psychologist stated that the veteran had PTSD due to 
traumatic events in childhood and during service.  She also 
stated that the in-service trauma caused unpredictable 
incontinence.  In a July 2001 letter, the clinical 
psychologist stated that during service, around January 1977, 
the veteran was raped.  She reported the incident, but was 
not believed.  This incident exacerbated the bladder problem 
which she had.  It was indicated that she had PTSD.  

In October 2001, the veteran was afforded a VA examination.  
At that time, the veteran reported that she was raped in 
1977.  She was not taken seriously and was thereafter taunted 
and teased.  She gave the name of the person who raped her 
and said he took explicit photographs of her which he 
distributed to other servicemembers.  She indicated that the 
incident damaged her bladder.  Mental status examination 
resulted in a diagnosis of PTSD.  The examiner noted that the 
veteran had a dysfunctional family life prior to service and 
the rape in-service resulted in PTSD.  

In August 2002, a VA licensed social worker submitted a 
letter in which she stated that the veteran had PTSD as the 
result of being sexually assaulted during service.  

March 2002 through October 2002 VA treatment records show 
treatment for psychiatric complaints with recordation of the 
veteran's report that she was raped while on active duty.  

In a March 2003 statement, the veteran indicated that in 
1977, late in the evening, another servicemember knocked on 
her door, forced his way, and raped her.  She said she tried 
to get transferred, but was not.  She heard whispering and 
joking from others after the incident.  

In a July 2003 letter, a VA social worker indicated that the 
veteran had PTSD as the result of the sexual traumas that she 
had experienced during her lifetime.

In November 2003, the veteran's boyfriend submitted a letter 
in which he stated that the veteran would awake at night in a 
terrified state, talking of a military man that had raped 
her.  

In a December 2003 statement, the veteran sought to clarify 
several points.  She indicated that her service medical and 
personnel records did not document the in-service rape 
because she did not tell anyone about it.  Further, she 
stated that her urinary problem was not the result of her 
rape.  Her urinary problem originated during basic training.  
However, she indicated that it worsened after the rape.  In 
addition, she stated that prior to the rape, she was in an 
abusive marriage.  Her life was very disruptive and she was 
confused and nervous.  She was afraid of her husband who had 
threatened to kill her.  After the rape, her demeanor was the 
same.  She was still confused and nervous, but for additional 
reasons.  This was the reason why there was no drastic change 
in her behavior.  She reported that she remained in her room 
more and was more isolated because she was threatened by the 
person who raped her and was told not to tell anyone.  She 
related that she was fearful.  With regard to the rape, she 
stated that she did not tell anyone about it until recently 
because she felt that no one would believe her.  Although she 
related that she previously provided the name of the rapist, 
she had blocked out much of the incident and was unsure of 
the person's identity.  She stated that the person did take 
pictures of her and she was reprimanded by her superior 
during service for it and was teased by other servicemembers.  
She stated that she was unclear of the details and had 
blocked out much of the incident which was why there were 
some inconsistencies in the record with regard to her report 
of the rape.  The veteran indicated that she had previously 
been raped by other men before the in-service rape and that 
her treating physicians were aware of all of the rapes and 
had diagnosed her as having psychiatric disability to include 
PTSD.  


Analysis

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

In Patton v. West, 12 Vet. App. 272, 278 (1999), the United 
States Court of Appeals for Veterans Claims (the Court) 
pointed out that there are special evidentiary procedures for 
PTSD claims based on personal assault contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, to add the following:

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2004)).

In this case, the veteran maintains that she was raped during 
service in 1977.  She is unsure of the exact month.  She told 
one physician that it occurred in January 1977, but she has 
clarified that certain details of the rape are unclear.  She 
also reported that prior to service, she was raped by several 
men over the years.  During service, she was married and this 
relationship was abusive.  She contends that she did not have 
a dramatic change in her behavior after the rape occurred 
because of her past history and current involvement at the 
time in an abusive relationship.  After the alleged in-
service rape, she maintains that she was not believed or 
supported by her superior and was taunted by other 
servicemembers.  In support of her claim, she advanced her 
own arguments and reports of physicians who diagnosed her as 
having PTSD due to the inservice rape.  In sum, in order to 
prevail in her claim, the credibility of her report of the 
rape must be examined.  

VA has acknowledged that in personal assault cases, service 
records may be devoid of evidence because many victims of 
personal assault, especially sexual assault and domestic 
violence, do not file official reports either with military 
or civilian authorities.  This is the case here.  The veteran 
has not provided any evidence of the rape contemporaneous to 
the alleged occurrence.  However, the service records are of 
record.  

Service personnel records show that in May 1977, the veteran 
was promoted.  The service medical records document 
psychiatric treatment for anxiety in July 1977.  She reported 
that she was having difficulty on the job site.  In addition, 
she was having anxiety over her inability to become pregnant.  
The diagnosis was situational anxiety.  Service personnel 
records show that in August 1977, the veteran was rude and 
her attitude was poor toward the troops to include her 
temper.  The veteran responded that she had had problems at 
home and in the future she would try not to bring those 
problems to work.  In September 1977, the veteran failed to 
adequately perform her duties.  Subsequently, she was late 
because of transportation problems twice.  In October 1977, 
in the service medical records, it was noted that the veteran 
was very depressed due to marital discord and her husband 
being in a mental hospital.  She related that she had always 
been a nervous person.  She had problems with infertility and 
with duties.  She was depressed as a result of physical 
complaints.  The diagnoses were depression and dependent 
personality.  Also, in October 1977, it was noted that the 
veteran was very depressed with multiple personal problems.  
She had missed going to work that morning.  The diagnosis was 
depression.  The October 1977 Enlisted Evaluation Report 
shows two differing points of view.  One supervisor said that 
the veteran exceeded or met duty requirements and should be 
promoted with her peers.  The other superior, who the veteran 
reported had given her a difficult time and had not believed 
her, gave her a negative review and stated that she should be 
discharged.  In 1978, the veteran was treated multiple times 
for urinary dysfunction issues.

In sum, during 1977, the service records show that the 
veteran was noted to have anxiety and depression.  She had 
problems both at her in-service work duties and at home.  She 
was not performing well in her duties.  The reasons for her 
poor performance were noted to be problems at home as well as 
physical problems.  The veteran maintains that these problems 
were also due to the fact that she was raped.  One supervisor 
apparently believed that her performance was satisfactory and 
recommended promotion, the other supervisor, who the veteran 
had identified as having given her problems, recommended that 
she be discharged.  In 1978, her urinary problems were also 
treated.  

The Board recognizes that there are some inconsistencies in 
the veteran's statements regarding the alleged rape.  
However, she has explained the reason for the inconsistent 
statements.  Her reports of being a part of a dysfunctional 
family and in an abusive marriage during service are 
supported by the record.  Her current VA physicians have 
believed her statements and diagnosed her as having PTSD, due 
at least in part, to her alleged in-service rape.  It was 
their medical determination that this alleged stressor 
resulted in PTSD.  The service records generally support her 
statements of being nervous and confused prior to and after 
the alleged rape occurred.  She was treated for increased 
urinary problems after the alleged rape occurred.  Her 
statements of her having difficulty with her superior are 
supported by the Enlisted Evaluation Report when this 
supervisor evaluated her as having poor performance and 
attitude while the other supervisor did not.  Overall, the 
record tends to support the veteran's allegations regarding 
being raped during service.  

In light of the service personnel and medical records as well 
as the post-service competent medical evidence, the Board 
finds that the veteran's assertion that she was raped during 
service is credible.  The Board has afforded all reasonable 
doubt in favor of the veteran.

The veteran has PTSD due to being raped during service.  
Accordingly, PTSD was incurred in active service.  Therefore, 
service connection for PTSD is warranted in this case.


ORDER

Service connection for PTSD is granted.



REMAND

Unfortunately, a remand is required as to the issue of 
entitlement to TDIU.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that the 
veteran is afforded due process.

The veteran is service-connected for urinary incontinence 
with cystocele, rated as 60 percent disabling.  As determine 
above, service connection has been granted for PTSD.  The 
Board is remanding the issue of entitlement to TDIU for the 
agency of original jurisdiction (AOJ) to rate the veteran's 
PTSD pursuant to the grant of service connection and to 
consider entitlement to TDIU in light of the Board's action.

Accordingly, this case is REMANDED for the following actions:

Readjudicate the issue of entitlement to 
TDIU taking into consideration the Board's 
grant of service connection for PTSD and, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence submitted since the 
July 2003 statement of the case, and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


